         Case 4:19-cv-00756-BSM Document 67 Filed 09/15/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS




IN RE UNITI GROUP INC. SECURITIES                             No. 4:19-cv-00756-BSM
LITIGATION




                   PARTIES’ JOINT INTERIM REPORT IN RESPONSE
                    TO JULY 17, 2020 INITIAL SCHEDULING ORDER

       Pursuant to the Court’s scheduling order dated July 17, 2020 (ECF No. 65), Lead

Plaintiffs Zhengxu He, Trustee for the He & Fang 2005 Revocable Living Trust, Steamfitters

Local 449 Pension Plan, Wayne County Employees’ Retirement System, and David McMurray,

on behalf of himself and as sole beneficiary of the David McMurray R/O IRA (“Plaintiffs”) and

Defendants Uniti Group Inc. (“Uniti”), Kenneth A. Gunderman, and Mark A. Wallace

(“Defendants,” and together with Plaintiffs, the “Parties”), by and through their respective

counsel, respectfully submit this Interim Joint Report. By emails dated July 29, 2020 and July

31, 2020, counsel for the Parties met and conferred and agreed as follows:

I.     BACKGROUND

       Between October 25, 2019, and December 23, 2019, several Uniti shareholders filed

putative securities class actions against Defendants, asserting claims under Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 and Securities and Exchange Commission Rule

10b-5. The actions were subsequently consolidated by this Court’s order dated March 12, 2020.

(ECF No. 44.) On April 14, 2020, this Court entered an order, which, among other things,

adopted a joint scheduling stipulation previously entered in one of the earlier filed actions. (ECF

No. 60.) That joint stipulation provided, among other things, for a briefing schedule with respect
         Case 4:19-cv-00756-BSM Document 67 Filed 09/15/20 Page 2 of 5




to dispositive motion practice. (ECF No. 12.) The stipulation also provided that, in accordance

with the Private Securities Litigation Reform Act of 1995, “all discovery and other proceedings

are stayed” pending a decision on Defendants’ motion to dismiss. (Id. ¶ 8(e) (citing 15 U.S.C. §

78u-4(b)(3)(B)).)

       On May 11, 2020, Plaintiffs filed the operative Consolidated Amended Class Action

Complaint (the “Amended Complaint”) (ECF No. 62).

       On July 10, 2020, Defendants moved to dismiss the Amended Complaint. (ECF No. 63.)

Under the Court’s previously entered scheduling order (ECF No. 12 (as adopted by ECF No.

60)), that motion is not scheduled to be fully briefed until October 23, 2020.

       On July 17, 2020, this Court entered an initial scheduling order, directing the Parties to

hold a Rule 26(f) conference by September 24, 2020, and to submit a Rule 26(f) Report by

October 7, 2020. (ECF No. 65.) The order also set a proposed trial date of August 9, 2021. 1

II.    RULE 26(f) CONFERENCE AND REPORT

       As reflected in the joint stipulation previously adopted by the Court, the PSLRA imposes

an automatic stay of “all discovery and other proceedings” during the pendency of any motion to

dismiss. 15 U.S.C. § 78u-4(b)(3)(B); see Cornielsen v. Infinium Capital Mgmt., LLC, 916 F.3d

589, 601 (7th Cir. 2019) (“The PSLRA imposes an automatic stay on discovery while a motion

to dismiss is pending, absent exceptional circumstances.”); Collier v. Aksys Ltd., 179 F. App’x

770, 771 (2d Cir. 2006) (“Under the [PSLRA], there is an automatic stay of discovery pending a

review of the sufficiency of the pleadings.”); Medhekar v. U.S. Dist. Court for the N. Dist. of

Cal., 99 F.3d 325, 328-29 (9th Cir. 1996) (holding that PSLRA imposes stay on initial


1
  On September 15, 2020, counsel for Plaintiffs and Defendants contacted the Court by telephone
to bring attention to the PSLRA stay and to note that this report therefore does not contain all of
the usual elements contemplated in Local Rule 26.1.


                                                 2
         Case 4:19-cv-00756-BSM Document 67 Filed 09/15/20 Page 3 of 5




disclosures and related discovery requirements during pendency of motion to dismiss); In re

Tyson Foods, Inc. Sec. Litig., 2018 WL 1598670, at *18 (W.D. Ark. Mar. 31, 2018) (noting that

the PSLRA “imposed a statutory discovery stay until motions to dismiss are resolved”).

       The Parties have met and conferred and agree that the PSLRA’s mandatory stay of

discovery and other proceedings applies to this action. Accordingly, the Parties respectfully

submit that it would be premature for the parties to engage in substantive discussions regarding

the matters addressed in Rule 26(f) of the Federal Rules of Civil Procedure, and that all

discovery issues, including those to be submitted in connection with a Rule 26(f) Report, should

be postponed until this Court issues a decision on Defendants’ pending motion to dismiss.

       Accordingly, the Parties respectfully request that the Court adjourn the deadlines for

holding a Rule 26(f) conference and submitting a substantive Rule 26(f) report until after the

Court rules on Defendants’ motion to dismiss.

Dated: September 15, 2020                       By: /s/Jess Askew III
                                                Jess Askew III, Ark. Bar No. 86005
                                                Andrew King, Ark. Bar No. 2007176
                                                Frederick H. Davis, Ark. Bar No. 2012271
                                                KUTAK ROCK LLP
                                                124 West Capitol Avenue, Suite 2000
                                                Little Rock, Arkansas 72201-3706
                                                (501) 975-3000 Telephone
                                                jess.askew@kutakrock.com
                                                andrew.king@kutakrock.com
                                                frederick.davis@kutakrock.com




                                                 3
Case 4:19-cv-00756-BSM Document 67 Filed 09/15/20 Page 4 of 5




                             Edmund Polubinski III *
                             Brian M. Burnovski *
                             DAVIS POLK & WARDWELL LLP
                             450 Lexington Avenue
                             New York, New York 10017
                             (212) 450-4000
                             edmund.polubinski@davispolk.com
                             brian.burnovski@davispolk.com

                             * admitted pro hac vice

                             Counsel for Defendants Uniti Group Inc.,
                             Kenneth A. Gunderman, and Mark A. Wallace


                                               — and —


                             By: /s/Christine M. Fox
                             Christine M. Fox
                             Ross M. Kamhi
                             LABATON SUCHAROW LLP
                             CAROL C. VILLEGAS
                             140 Broadway, 34th Floor
                             New York, NY 10005
                             Telephone: 212/907-0700
                             212/818-0477 (fax)
                             cvillegas@labaton.com
                             cfox@labaton.com
                             rkamhi@labaton.com


                             By: /s/ Debra J. Wyman
                             Debra J. Wyman
                             Ting H. Liu
                             ROBBINS GELLER RUDMAN
                                & DOWD LLP
                             655 West Broadway, Suite 1900
                             San Diego, CA 92101-8498
                             Telephone: 619/231-1058
                             619/231-7423 (fax)
                             debraw@rgrdlaw.com
                             tliu@rgrdlaw.com

                             Lead Counsel for Lead Plaintiffs




                              4
Case 4:19-cv-00756-BSM Document 67 Filed 09/15/20 Page 5 of 5




                             Geoffrey P. Culbertson
                             PATTON TIDWELL & CULBERTSON, LLP
                             GEOFFREY P. CULBERTSON
                             2800 Texas Blvd.
                             Texarkana, TX 75503
                             Telephone: 903/792-7080
                             903/792-8233 (fax)
                             gpc@texarkanalaw.com

                             Liaison Counsel for the Class

                             Brian Schall
                             THE SCHALL LAW FIRM
                             1880 Century Park East, Suite 404
                             Los Angeles, CA 90067
                             Tel: (424) 303-1964
                             Email: brian@schallfirm.com

                             Guillaume Buell
                             THORNTON LAW FIRM LLP
                             1 Lincoln Street, 25th Floor
                             Boston, MA 02111
                             Tel: (617) 720-1333
                             Email: gbuell@tenlaw.com

                             Additional Plaintiffs’ Counsel




                              5
